DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims (1-10) are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “machine readable storage medium”.  The definition of “machine readable storage medium” is open ended and hence BRI include transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-9, 11-20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zvitia. (hereinafter Zvitia)(US Publication 2016/0189055 A1)
Re claim 1, Zvitia discloses at least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: determine a binary classification value for each of a plurality of data instances based on a first threshold value assigned to each of the plurality of data instances (See fig. 2: 52, 54 & ¶ 46 where it teaches the defects in figure 2 are assumed to belong to two defined classes, one associated with defects 42 (which will be referred to belong as “Class I”), and the other with 

Re claim 2, Zvitia discloses wherein the plurality of data instances are images and the first threshold value corresponds to a pixel intensity difference. (See ¶ 38)

Re claim 3, Zvitia discloses wherein the first threshold value corresponds to a polygon area difference. (See fig. 2)

Re claim 4, Zvitia discloses wherein the plurality of data instances comprise image patches of an image of a semiconductor wafer taken by an optical microscope. (See ¶s 38-39)

Re claim 5, Zvitia discloses wherein a binary classification value determined for a data instance indicates whether the data instance includes a defect. (See ¶s 35, 46-50)

Re claim 6, Zvitia discloses the instructions when executed by a machine to cause the machine to: access a design file to construct feature vectors for the data instances of the one or more dominant clusters; and apply at least one clustering model to the feature vectors to determine region clusters. (See ¶s 41-42)

Re claim 7, Zvitia discloses the instructions when executed by a machine to cause the machine to assign the second threshold value to data instances corresponding to the determined region clusters. (See ¶s 48, 50)


Re claim 9, Zvitia discloses wherein applying at least one clustering model to the first subset of the plurality of data instances to identify one or more dominant clusters of data instances comprises clustering the first subset of the plurality of data instances based on one or more image analysis metrics. (See fig. 2 & ¶s 46-50)

Claims (11, 16) have been analyzed and rejected w/r to claim 1 above.
Claims (12-15, 17-20) have been analyzed and rejected w/r to claims (4, 6-9) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zvitia (hereinafter Zvitia)(US Publication 2016/0189055 A1), as applied to claims (1, 11, 16) above, and further in view of Freed. (US 8,477,109 B1)
Re claim 10, Zvitia fails to teach wherein the plurality of data instances comprise a plurality of text collections and wherein a binary classification value determined for a data instance indicates whether the data instance is non-fiction or fiction.

Therefore, taking the combined teachings of Zvitia & Freed as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Zvitia, in the manner as claimed and as taught by Freed, for benefit of classifying content items by genre. (See col. 5, lines 63-66)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 10, 2021